Citation Nr: 0503970	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  00-24 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Regional Office (RO) that granted service connection for PTSD 
and assigned a 30 percent evaluation, effective January 2000.  
The veteran disagreed with the assigned rating.

The veteran noted on his substantive appeal submitted in 
November 2000 that he wanted to testify at a hearing before 
the Board at the RO.  He subsequently withdrew his request 
for a Travel Board hearing.


FINDING OF FACT

The veteran's PTSD is manifested by anxiety.  There is no 
evidence of panic attacks or impairment of memory or 
judgment.


CONCLUSION OF LAW

An initial evaluation in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in May 2003 apprised 
the appellant of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the Board 
finds that the letter satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to his being notified of the provisions of the VCAA.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the veteran in May 2003 was not 
given prior to the first AOJ adjudication of the veteran's 
claim, the notice was provided by the AOJ prior to the final 
transfer and certification of the case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains some 
of his personnel records from his job, a private medical 
report and the report of a VA examination.  The veteran has 
been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  In this regard, the Board points out that 
by letter dated in February 2002, the RO requested that the 
veteran submit the evidence of his private medical treatment 
from a psychologist he saw through his employment, or provide 
the information for the VA to obtain this evidence, but he 
failed to respond to this letter.  In addition, the Board 
notes that the veteran was again afforded the opportunity in 
May 2003 to submit evidence concerning his service-connected 
disability.  Again, the veteran did not provide the requested 
information.  In Wood v. Derwinski, 1 Vet. App 190 (1991), 
the Court noted that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Factual background

The veteran submitted a claim for service connection for PTSD 
in January 2000.  

In a statement dated in June 2000, a private psychologist 
related that the veteran presented with symptoms of 
depression, irritability, exaggerated startle response, 
extremely painful memories of combat experiences and 
frightening dreams.  He also reported that he slept only four 
hours per night.  It was noted that the veteran reported that 
he had started to question his sanity during the previous six 
months.  He felt that his symptoms were more intense and the 
visions of dead members of his team killed in combat were 
always there.  He also stated that his sleep was more 
disturbed.  The diagnosis was PTSD, and the examiner 
indicated that the veteran would continue to receive 
individual psychotherapy, and he recommended that the veteran 
receive group therapy and residential treatment at the VA 
Battle Creek facility.

The veteran was afforded a VA psychiatric examination in 
September 2000.  The examiner noted that the claims folder 
was reviewed.  The veteran reported that he had served for 
almost the previous 28 years as a State Police officer.  It 
was noted that the veteran had been seen in the past by the 
department psychologist, and had discussed the accidental 
killing of his partner by another police officer.  It was 
reported that the veteran was currently seeing the private 
psychologist who wrote the June 2000 statement.  His symptoms 
reportedly included self-isolation, loss of participation in 
activities he used to enjoy, hypervigilance, major 
disagreements at work, intrusive thoughts, difficulty 
concentrating and a feeling of a foreshortened future.  On 
mental status evaluation, the veteran appeared younger than 
his stated age.  He was appropriately and casually dressed 
with intact hygiene.  His mood was anxious and he was tearful 
during the discussion of his symptoms, and the deaths of his 
partner, son and friends in service.  Eye contact was 
consistent throughout the evaluation.  Speech was of normal 
tone and rate.  Thought processes were goal-directed.  The 
veteran did not manifest any psychotic symptoms during the 
interview.  He related that he could at times see the faces 
of his deceased military friends who died in Vietnam.  He 
denied any thoughts to harm himself or others.  The veteran 
was oriented to time, person and place.  Immediate and recent 
memory were intact.  He appeared to have no problems in 
concentration or attention.  Social judgment appeared intact.  
The veteran's fund of knowledge was appropriate with his 
educational level.  The diagnosis was PTSD.  The Global 
Assessment of Functioning score was 55.  

Received in March 2001 were various records from the 
veteran's employer, including job performance ratings.  It 
was noted in March 1995 that the veteran was a "strong 
leader who has worked hard and developed all necessary 
technical skills to become an excellent sergeant."  He was 
noted to be a "valuable member of this post" in October 
1999.  Of fourteen categories that were ranked, the veteran 
was rated as good in four and excellent in all others.  He 
did not need improvement in any area.  It was reported in 
November 2000 that while the veteran had "been a valuable 
member of this post for many years...[h]e has a strong tendency 
to take criticism of his work performance as a personal 
attack on himself."  It was reported that the veteran needed 
improvement in two of the fourteen ranked categories, was 
good in six others, and rated as excellent in the remaining 
categories.  His interpersonal skills were evaluated as 
excellent in October 1999, and good in November 2000.

In 2002, the Battle Creek VA Medical Center reported that the 
veteran had not been seen at that facility from 1996 to the 
present.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

General Rating Formula for Psychoneurotic Disorders:                     
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The veteran asserts that a higher rating is warranted for 
PTSD.  He alleges that his job performance ratings have 
declined since his diagnosis of PTSD was made.  The Board 
notes that the psychiatric examination conducted by the VA in 
September 2000 showed no evidence of panic attacks.  There 
was no impairment of memory or concentration.  His judgment 
was also intact.  The Board acknowledges that he become 
tearful when he mentioned the deaths of his military friends, 
his son and partner in the police department.  The only other 
significant finding was that his mood was anxious.  The 
remainder of the examination was essentially normal.  

The veteran argues that his job performance evaluations 
demonstrate that his PTSD has increased in severity.  While 
the Board concedes that there has been some decline in his 
evaluations, the fact remains that even his interpersonal 
skills remain good.  At the time of the VA psychiatric 
examination in September 2000, the Global Assessment of 
Functioning score was 55.  The Court has held that GAF scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
A GAF score of 71 to 80 indicates, if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  A score of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41-50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV) adopted by VA at 38 
C.F.R. §§ 4.125 and 4.126 (2003)).  The Board is cognizant 
that a GAF score is not determinative by itself.

The evidence supporting the veteran's claim consists of his 
statements regarding the severity of his PTSD.  In contrast, 
the medical findings on examination are of greater probative 
value and establish no basis for an initial evaluation in 
excess of 30 percent.  In this regard, the Board notes that 
the veteran was employed for nearly thirty years with the 
same employer.  Thus, there is virtually no evidence that his 
PTSD has resulted in occupational impairment.  The Board 
concludes that the preponderance of the evidence is against 
the claim for a higher rating for PTSD.  






ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


